Citation Nr: 1735419	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD), for the period from June 19, 2007 to April 11, 2016.  

2.  Entitlement to increased ratings for cold injury residuals of the right and left lower extremities, each evaluated as 10 percent disabling prior to February 5, 2009; 20 percent prior to April 11, 2016; and as 30 percent thereafter.  

3.  Entitlement to initial increased ratings for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling prior to April 11, 2016, and as 40 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 11, 2016.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  

The Veteran served on active duty from August 1948 to May 1952.  

This case comes to the Board following rating decisions from the Nashville, Tennessee VA Regional Office (RO). A Travel Board hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ).  The Board previously remanded the case.  


FINDINGS OF FACT

1.  For the period prior to December 3, 2012, the Veteran PTSD did not more nearly approximate total occupational and social impairment.  

2.  For the period from December 3, 2012, forward, the Veteran's PTSD has been productive of total occupational and social impairment.  

3.  For the period prior to February 5, 2009, the Veteran's cold injury residuals of the right and left lower extremities manifested by pain, numbness, and cold sensitivity.
4.  For the period prior to April 11, 2016, the Veteran's cold injury residuals of the right and left lower extremities manifested by pain, numbness, cold sensitivity, and hyperhidrosis.  

5.  For the period from April 11, 2016, forward, the evidence does not show exceptional or unusual disability picture due to the Veteran's cold injury residuals of the right and left lower extremities.  

6.  For the period prior to April 11, 2016, the Veteran's peripheral neuropathy of the right and left lower extremities resulted in no more than mild incomplete paralysis of the sciatic nerve, without loss of muscle strength or range of motion.  

7.  For the period from April 11, 2016, the Veteran's peripheral neuropathy of the right and left lower extremities has resulted in no more than moderately severe incomplete paralysis of the sciatic nerve characterized by increased pain and decreased sensation and reflexes, but without muscle atrophy or loss of muscle strength or range of motion.  

8.  The evidence shows that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment for the period from June 19, 2007, to December 3, 2012.  

9.  From December 3, 2012, the Veteran is in receipt of a 100 percent schedular rating for PTSD; as such, there is no controversy with respect to the question of the Veteran's entitlement to TDIU from that date forward.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD for the period prior to December 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for a disability rating of 100 percent are met from December 3, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, DC 9411 (2016).  

3.  The criteria for disability ratings in excess of 10 percent cold injury residuals of the right and left lower extremities for the period prior to February 5, 2009, or in excess of 20 percent prior to April 11, 2016, or higher than 30 percent from that date forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, DC 7122 (2016).  

4.  The criteria for initial disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities for the period prior to April 11, 2016, and in excess of 40 percent from that date forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, DC 8520 (2016).  

5.  For the period from June 19, 2007 to December 3, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).  

6.  From December 3, 2012, the question of whether the Veteran is entitled to an award of TDIU is moot given the facts of this case, warranting dismissal of the appeal as to this specific part of the claim.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and lower Veterans Court (CAVC) have held that, where the underlying claim for service connection has been granted and there is disagreement regarding "downstream" issues, such as increased ratings or TDIU, the claims as it arose in its initial context have been substantiated, so the purpose of § 5103(a) notice served, and there is no need to provide additional VCAA notice concerning the "downstream" rating issue.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In this case, VA examinations have been conducted, and all claims on appeal have been addressed.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Increased Ratings 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to Rating in Excess of 70 Percent for PTSD, for the Period 
from June 19, 2007, to April 11, 2016.  

The Veteran's PTSD has been evaluated under DC 9411.  38 C.F.R. § 4.130 (2016).  The General Rating Formula for Mental Disorders provides the following: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.-70 percent

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorders, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  

In reports dated in April 2007 and August 2007, a private psychologist, R.J.H., Psy.D., stated that the Veteran's PTSD symptoms included hyperarousal, avoidance, isolation, and psychological and physiological distress.  He also had recurrent and intrusive recollections of many other traumatic events experienced during combat duty.  He had chronic sleep disturbance, and he had not responded to psychiatric medication intervention.  

At an October 2007 VA examination, the Veteran reported that he had "lots of friends."  He had an active family and church life.  He was cooperative and friendly.  His affect was normal, and his mood was happy.  He was oriented times three, and his thought process and content were unremarkable.  The final diagnosis was PTSD.  His GAF score was 55.  A March 2008 VA report reflects that the Veteran reported some benefit for his anxiety through medication.  

In a December 2009 statement, the Veteran's wife attested to his mental health symptoms, to include difficulty sleeping.  She said that he continuously had flashbacks.  

Dr. R.J.H., Psy.D., stated in October 2009 and April 2010 reports that the Veteran's PTSD continued to be manifested by hyperarousal, avoidance, isolation, and psychological and physiological distress.  He had chronic sleep disturbance.  She felt that his symptoms had become "more problematic" with time.  The severity of his PTSD symptoms had contributed to an additional diagnosis of depression.  
A private physician, E.B.M., M.D., reported in November 2009 that she had seen the Veteran for an increase exacerbation of thoughts about traumatic inservice events.  This included nightmares and thrashing in his sleep.  There was an increase in anxiety and alertness.  

When examined by VA in September 2010, it was noted that the Veteran took anti-depressant and anti-anxiety medications.  He had friends and continued to go to church 3 times per week.  On examination, he was cooperative.  His affect was normal, and his mood was good.  His memory was mildly impaired.  He had recurring, intrusive, and distressing recollections of inservice traumatic events.  He avoided thoughts, feelings, or conversations associated with the trauma.  He had difficulty falling asleep or staying asleep.  He exhibited irritability, hypervigilance, and exaggerated startle response.  His GAF score was 40.  

A private physician reported in December 2012 that the Veteran was seen for PTSD complicated by onset of dementia.  The Veteran had frequent nightmares, was irritable, and had low energy.  He was disoriented to time.  He had an intermittent inability to perform activities of daily living.  The ability to interact appropriately with the general public was moderately limited.  The ability to accept instructions and respond appropriately to criticism from supervisors was also mildly limited.  He was markedly limited in his ability to respond appropriately to changes in the work setting and the ability to be aware of normal hazards and take appropriate precautions.  His GAF score was 48.  

The Veteran's wife stated in December 2012 that the Veteran's flashbacks had increased in frequency and in severity.  They included thrashing and screaming out while in bed.  At the November 2015 hearing, the Veteran and his wife testified that his PTSD symptoms had worsened.  

The Board finds that the weight of the competent and credible evidence shows that a disability rating of 100 percent is warranted as of private mental health examination on December 3, 2012.  At that time, the Veteran was irritable with low energy and had frequent nightmares.  He was disoriented to time and had an intermittent inability to perform activities of daily living.  Also as reported above, his wife attested in December 2012 that his flashbacks had increased in frequency and severity.  

The Board, however, finds that the record is against a finding of total impairment for the period prior to December 3, 2012.  There is no indication of deficits in thought and communication rendering him completely impaired socially and occupationally.  Indeed, the Veteran had friends, was active in his church, and was oriented times three.  His thought process and content were unremarkable.  Overall, the record is against a finding of total impairment prior to December 3, 2012.  

Entitlement to Increased Ratings for Cold Injury Residuals of the Right and Left Lower Extremities, each Evaluated as 10 Percent Disabling Prior to February 5, 2009; 20 Percent Prior to April 11, 2016; and as 30 Percent Thereafter.  

The Veteran's bilateral foot disabilities have been evaluated under DC 7122 (Cold injury residuals).  See 38 C.F.R. § 4.104, DC 7122 (2016).  Pursuant to this DC, a 10 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability rating is warranted for, in affected parts, arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent disability rating is the highest schedular rating available under this DC.  

Note (1) to DC 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under DC 7122.  

Note (2) to DC 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26 (2016).  

Private records reflect that the Veteran was seen in 2007 for bilateral numbness and pain in the feet which had been a problem ever since military service.  

When examined by VA in October 2007, the Veteran stated that his feet condition had worsened.  Examination showed that light touch and pain sensation were decreased.  Bilateral radial pulse, dorsalis pedis pulse, and posterior tibial pulse were all normal.  X-rays showed no evidence of fracture or dislocation and each foot was described as normal by the technician.  

The Veteran was seen at VA in 2009 for complaints of pain associated with his frostbite residuals.  In an August 2010 statement, the Veteran said that his foot condition had worsened to the point where he longer cut grass.  

Upon VA examination in August 2010, moderate numbness in each foot was noted.  Moderate cold sensitivity was also noted in each foot.  The Veteran said that the pain (burning sensation) in his feet was constant or near constant.  His symptoms were worse at night and in cold weather.  Bilateral radial pulse, dorsalis pedis pulse, and posterior tibial pulse were all normal.  There was no edema and skin temperature was normal.  Hyperhidrosis was noted.  
His wife attested to the Veteran's foot pain in a December 2012 statement.  She said that the condition had worsened.  At the 2015 hearing the wife and Veteran testified as to his symptoms, to include inability to walk very far due to foot pain.  He experienced foot pain, however, whether standing or sitting.  He no longer drove a car due to his complaints.  

VA examined the feet in April 2016.  At that time, the Veteran complained of bilateral nail abnormalities, numbness, impaired sensation, cold sensitivity, and arthralgia.  X-rays showed mild osteoarthritic changes in the bilateral first metatarsophalangeal (MTP) joints and small bilateral plantar heel spurs.  

For the period prior to February 5, 2009, the preponderance of the evidence reflects that disability ratings in excess of 10 percent for the right and left lower extremities are not warranted.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7 (2016).  The evidence does not more nearly approximate the presence of arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

For the period prior to April 11, 2016, the preponderance of the evidence reflects that disability ratings in excess of 20 percent for the right and left lower extremities are not warranted.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7 (2016).  The evidence does not more nearly approximate the presence of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

For the period from April 11, 2016, the RO assigned 30 percent disability ratings for each lower extremity.  This is the maximum allowable pursuant to DC 7122.  The 30 percent rating was based on findings made at VA exam on that date, to include pain, numbness, cold sensitivity, hyperhidrosis, and mild osteoarthritis.  

      Entitlement to Initial Increased Ratings for Peripheral Neuropathy of the Right and Left Lower Extremities, each Evaluated as 10 Percent Disabling Prior to April 11, 2016, and as 40 Percent Thereafter.

These disabilities are individually rated under DC 8520, which provides a disability rating based on paralysis of the sciatic nerve.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  

A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

The Veteran seeks disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities prior to examination in April 2016, and in excess of 40 percent thereafter.  He and his wife have reported increased severity of this condition.  

Service connection for peripheral neuropathy of the right and left lower extremities with separate 10 percent ratings was established separately from the Veteran's cold injury residuals of the lower extremities in a July 2012 rating decision.  The grant was based on findings of decreased sensation in the bilateral lower extremities.  

The Veteran and his wife testified in 2015 as to increased severity of symptoms associated with peripheral neuropathy of the right and left lower extremities.  Additional VA examination was conducted in April 2016.  There was moderate intermittent, dull pain in both lower extremities.  Paresthesias and numbness were shown.  Lower leg/ankle sensation testing was normal.  There were no trophic changes.  The Veteran's gait was antalgic.  There was incomplete paralysis of the sciatic nerve described as moderately severe.  

Considering the first period prior to April 11, 2016, the evidence above shows that ratings in excess of 10 percent are not warranted.  While there was some decreased sensation, muscle strength was 5/5.  In testimony in 2015, it was asserted that the Veteran's peripheral neuropathy symptoms had increased in severity, but the initial clinical showing of such was at the time of the VA examination on April 11, 2016.  At that time, moderately severe incomplete paralysis of the sciatic nerve was noted.  Such warrants a 40 percent rating, but no higher, as severe paralysis is not shown with marked muscular atrophy.  

Extraschedular Consideration as to Increased Rating Claims

The Board considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant DCs for the disabilities at issue.  The symptomatology and impairment caused by the Veteran's PTSD and his cold injury residuals to include peripheral neuropathy, are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as sleep disturbance, irritability, and depression, as well as pain and numbness of the lower extremities, and cold sensitivity, and the applicable rating criteria specifically address such contentions. For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Entitlement to a TDIU Prior to April 11, 2016.  

The Veteran contends that he was unable to work due to his multiple service-connected disabilities prior to April 11, 2016.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.   
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Review of the record reflects that the Veteran meets the criteria for consideration of entitlement to TDIU on a schedular basis during the entire appeal period.  Specifically, a combined disability rating of 80 percent was in effect from June 19, 2007, and a 90 percent combined rating was assigned on February 5, 2009.  

The evidence shows that the Veteran last worked full time in 1987.  He was self-employed and worked as a carpenter.  He has a high school education.  

Based on the clinical findings summarized earlier in this decision when discussing the Veteran's service-connected PTSD and cold injury residuals of the lower extremities, the Board finds that the evidence is in equipoise as to whether the Veteran's disorders prevented him from securing or following substantially gainful employment for the period prior to December 3, 2012.  The Veteran has significant mental health manifestations, to include sleep disturbance, irritability, and anxiety.  Moreover, the symptoms in his lower extremities caused him pain whether sitting or standing.  It is unlikely that he would have been able to continue to work as a carpenter in any meaningful capacity.  Furthermore, there is no indication that he has training or experience in other areas of endeavor.  Thus, it is concluded that the Veteran was unable to work due to his multiple service-connected disabilities for the entire appeal period from June 19, 2007.  

As noted above, the Board concluded that the Veteran's PTSD is rated as 100 percent disabling from December 3, 2012, forward.  A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Here, it is clear from the particulars of this case that the TDIU is predicated on the disability rating at 100 percent disabling (PTSD).  As such, in this instance, the 100 percent schedular award moots the TDIU from December 3, 2012, forward.  Accordingly, the claim for TDIU from December 3, 2012, forward, must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. (1994).  


ORDER

Entitlement to rating in excess of 70 percent for PTSD, for the period from June 19, 2007, to December 3, 2012, is denied.  However, a 100 percent rating is warranted as of December 3, 2012, forward.  

Entitlement to increased ratings for cold injury residuals of the right and left lower extremities, each evaluated as 10 percent disabling prior to February 5, 2009, 20 percent prior to April 11, 2016, and as 30 percent thereafter, is denied.  

Entitlement to initial increased ratings for peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling prior to April 11, 2016, and as 40 percent thereafter, is denied.  

Entitlement to a TDIU for the period from June 19, 2007 to December 3, 2012, is granted.  

The issue of entitlement to a TDIU from December 3, 2012, forward is dismissed as moot.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


